997 So. 2d 525 (2009)
Jason FRIEND, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2923.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
Carey Haughwout, Public Defender, and John Pauly, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Jason Friend was tried by jury and convicted of possession of oxycodone. Friend now appeals that conviction, arguing that improper remarks by the prosecutor during closing arguments entitle him to reversal and a new trial. We disagree and affirm the conviction. We nonetheless remand the case to the trial court for the correction of a scrivener's error, i.e., the judgment and the order of probation reflect that Friend entered a no contest plea.
Affirmed and Remanded.
STEVENSON, SHAHOOD and DAMOORGIAN, JJ., concur.